IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TYRONE TERRY,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D1D16-5489

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/

Opinion filed July 12, 2017.

Petition for Writ of Certiorari.

Tyrone Terry, pro se, Petitioner.

Rana Wallace, General Counsel, Commission on Offender Review, Tallahassee,
for Respondent.




PER CURIAM.

      DENIED.

LEWIS, ROBERTS, and BILBREY, JJ., CONCUR.